                  IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF KANSAS

In re:

Kyle Lee Varvel                            Case No.:

                                           Chapter 13

                                              Check if this is an amended plan
                                 Debtor.
                                           ___ Amended Plan ( e.g., 1st, 2nd)

                                CHAPTER 13 PLAN


Section 1:    NOTICES

Throughout this plan, the singular word “debtor” means both debtors if this is a joint
case.
Creditors: Your rights may be affected by this plan. Your claim may be reduced,
modified, or eliminated.
You should read this plan carefully and discuss it with your attorney if you have
one. If you do not have an attorney, you may wish to consult one.
If you oppose the plan’s treatment of your claim or any provision of this plan, you or
your attorney must file an objection to confirmation at least 7 days before the date
set for the hearing on confirmation. The Bankruptcy Court may confirm this plan
without further notice if no objection to confirmation is filed. You must file a timely
proof of claim in order to be paid by the Chapter 13 Trustee (“Trustee”) under any
plan.
Debtor: You must check one box on each line to state whether the plan includes
any of the following items. For any line, if the “Not Included” box is checked, neither
box is checked, or both boxes are checked, and a provision of that type is included
in the plan, the provision will be ineffective.

A limit on the amount of a secured claim, set out in
Section 10 or 11, which may result in a partial            Included       Not Included
payment or no payment at all to the secured
creditor

Avoidance of a judicial lien (see Section 10.5)            Included       Not Included

Non-Standard Provisions (see Section 18)                   Included       Not Included



Section 2:    EFFECT OF CONFIRMATION

Confirmation of the plan will be deemed a finding by the Bankruptcy Court that
debtor has complied with all of the applicable sections of 11 U.S.C. §§ 1322 and
1325 and that debtor has fulfilled all pre-confirmation obligations under 11 U.S.C. §
521. Failure to timely object to confirmation of the plan is deemed consent to the
plan. Confirmation of a plan is without prejudice to and does not affect the standing
and ability of a party to object to a proof of claim, regardless of whether the proof
of claim is filed before or after confirmation of the plan. All future statutory
references are to the Bankruptcy Code.


             Case 19-20632      Doc# 7     Filed 03/31/19     Page 1 of 8
Section 3:    PLAN TERMS

     3.1 Debtor’s annualized current monthly income for debtor’s state and
     household size:


    is below the median and the “Applicable Commitment Period” is 3 years.
    is above the median and the “Applicable Commitment Period” is 5 years.


     3.2 Plan payments will be $ $1,270.00 per month.
     3.3 Plan payments include the following projected amount being paid pursuant
     to the means test calculation from Official Form 122C-1 and -2: $____.
     3.4 Plan payments shall be made by:
    debtor-pay order directed to debtor OR
    employer-pay order directed to:

    Debtor 1 Kyle Lee Varvel’s                   Debtor 2 __________’s Employer
 Employer
                                             Payment order to this employer
 Payment order to this employer              $_____ per month.
 $1,270.00 per month.
 Mid America Pool Renovation
 5929 East 154th Terrace
 Grandview, MO 64030



     3.5 Additional or varying payments.
        None [If “None” is checked, the rest of Section 3.5 need not be
        None.
     completed or reproduced.]
        Debtor will make additional or varying payments to the Trustee as
     specified below. For additional payments, describe the source, estimated
     amount, and date of each anticipated payment.


Section 4:    ADMINISTRATIVE FEES

     4.1 The Trustee will be paid up to 10% on all funds received.
     4.2 Debtor’s attorney fees will be paid through the plan as stated below,
     subject to modification by the Trustee of the time period over which fees will
     be paid as necessary to make the plan feasible. Counsel for debtor reserves
     the right to submit additional fee applications, but payment is subject to Court
     approval. Debtor consents to such increases in plan payments as may be
     necessary to pay any approved additional fees. Allowed post-petition attorney
     fees not paid through the Trustee will not be discharged and shall be paid
     directly by debtor to attorney post-discharge.




             Case 19-20632     Doc# 7      Filed 03/31/19    Page 2 of 8
Fees for the case:                                                       $3,600.00

Case closing fees:                                                       $0.00

Total fees paid to date:                                                 $0.00

Balance of fees to be paid through the plan:                             $3,600.00

Number of months over which fees shall be paid:                          30



Section 5:    FILING FEES

          The filing fee has been paid OR
          $0.00 has been paid and $310.00 will be paid by the Trustee.



Section 6:    TAX RETURNS (for the preceding 4 years)

          have been filed OR
          have not been filed. Debtor has not filed returns for the following years:



Section 7:    DOMESTIC SUPPORT OBLIGATIONS

     “Domestic Support Obligation” (DSO) is defined by § 101(14A) and
     encompasses most child support, maintenance, and alimony obligations.
    None. If “None” is checked, the rest of Section 7 need not be completed or
reproduced.
    Debtor owes a DSO. (Complete entire section if DSO is owed.)
7.1 Type of DSO Owed: The obligation consists of payments that are:
      ongoing (post-petition DSO payments)
      arrearage.
7.2 Summary: Below is a summary of all Domestic Support Obligations. For DSO
payments being made through the plan, the Trustee will pay the amount set out in a
proof of claim unless the Court sustains an objection to the claim.
       Name of Recipient / Payee                    Pre-petition arrears (if any)

Kansas Payment Center                        $3,200.00

7.3 Ongoing post-petition payments: If debtor has an existing order under state law
to pay a DSO, that order will continue and the payment will be made directly to the
payee in accordance with that order. If debtor does not have an existing DSO order,
and intends to pay any DSO through payments to the Trustee, debtor must specify
treatment of the ongoing DSO in the “Non-Standard Provisions” (see Section 18).
7.4 Pre-petition DSO Arrearage: Any pre-petition amount due on a DSO will be:
      paid in full through the plan by the Trustee, OR
      paid in full directly through an existing order, OR
      not paid (and not discharged) because debtor is paying all projected
             Case 19-20632      Doc# 7      Filed 03/31/19     Page 3 of 8
disposable income for a 5 year period through the plan and the arrearage has been
assigned to a governmental unit as defined by § 507(a)(1)(B).
7.5 DSOs and Discharge: Debtor must pay all DSO arrearages and all ongoing
DSO payments in accordance with this plan to be eligible for a discharge.


              PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT
Section 8:
              OBLIGATIONS

     8.1 General Provision: Debtor will pay all allowed non-DSO priority claims
     under § 507 without post-petition interest. The Trustee will pay the amount
     set out in the creditor’s proof of claim unless the Court sustains an objection
     to the claim. If a priority claim creditor also claims a secured debt, the
     secured portion will be treated as a secured claim together with the Trustee’s
     discount rate of interest as of the petition date, except for secured tax claims,
     which will be paid interest at the applicable non-bankruptcy rate pursuant to §
     511.
     8.2 Amounts Owed: Debtor estimates that these non-DSO priority creditors
     are owed the amounts indicated.

      Creditor                             Estimated Amount Owed



     8.3 Discharge: Payment through the Trustee of the principal (and pre-petition
     interest, if applicable) due on allowed pre-petition priority claims will result in a
     full and total discharge of all debtor’s obligations for those claims to the extent
     such debts are not otherwise excepted from discharge pursuant to the
     Bankruptcy Code.


              RELIEF FROM STAY REGARDING PROPERTY TO BE
Section 9:
              SURRENDERED

     Upon plan confirmation, any stays under § 362(a) and § 1301(a) shall be
     terminated as to any surrendered property. This provision does not prevent
     the earlier termination of the stay by operation of law or by Court order.
     Nothing contained in this section operates to permit in personam relief against
     debtor or to abrogate debtor’s rights and remedies under non-bankruptcy law.
     The Trustee shall not make distributions to any secured claimant in this class,
     including any assignees and successors in interest of the claimant.

      Property to be Surrendered                    Creditor with Secured Claim




Section 10:      TREATMENT OF CLAIMS SEUCRED BY REAL ESTATE

    None. [If “None” is checked, the rest of Section 10 need not be completed or
reproduced.]
10.1 Retention and release. Any secured creditor whose debt is secured by real
property will retain its lien pursuant to § 1325(a)(5) and shall be required to release
the lien at the time designated by § 1325(a)(5); provided, however, that entry of the
discharge shall not release a lien that secures a claim being treated under §
1322(b)(5).
10.2 Maintenance of payments and cure of default, if any. [Check one:]
             Case 19-20632      Doc# 7      Filed 03/31/19      Page 4 of 8
      None. [If “None” is checked, the rest of Section 10.2 need not be completed
or reproduced.]
       The current contractual installment payments on the secured claims listed
below will be maintained, plus any changes required by the applicable contract that
are noticed in conformity with applicable rules. These payments will be disbursed
either by the Trustee or directly by debtor, as specified below. Any existing
arrearage on a listed claim will be paid in full without post-petition interest through
disbursements by the Trustee on a pro rata basis. The amounts listed on a filed
and allowed proof of claim control over any contrary amounts listed below as to the
current installment payment and arrearage. If a mortgage note is in default on
debtor’s Principal Residence, post-petition payments shall be made through the
Trustee in accordance with D. Kan. LBR 3015(b).2, which is incorporated herein.
To the extent any provision of this plan conflicts with LBR 3015(b).2, the provisions
of LBR 3015(b).2 shall control as to the Principal Residence.

  Creditor       Street Address of Real            Post-   Disbursed by
                                                                        Estimated
 Name (and        Estate (check box if            petition
                                                                        Arrearage
Lien Priority)    Principal Residence)           Payment Trustee Direct

Home Point
               1649 Emmer Rd Nw                  $640.00                      $5,500.00
Financial, 1st

10.3 Real estate claims to which § 506 valuation (cramdown) is applicable. [Check
one.]
      None. [If “None” is checked, the rest of Section 10.3 need not be completed
or reproduced.]
10.4 Real estate claims to be paid in full during the life of the plan
      None. [If “None” is checked, the rest of Section 10.4 need not be completed
or reproduced.]
10.5 Wholly unsecured real estate liens (stripoff)
      None. [If “None” is checked, the rest of Section 10.5 need not be completed
or reproduced.]


Section 11:      DEBTS SECURED BY PESRONAL PROPERTY

    None. [If “None” is checked, the rest of Section 11 need not be completed or
reproduced.]
11.1 Lien retention and release
Any secured creditor whose debt is secured by personal property will retain its lien
pursuant to § 1325(a)(5) and shall be required to release the lien at the time
designated by § 1325(a)(5), including “910 car” loan creditors and “one-year loan”
creditors, as defined by the paragraph following § 1325(a)(9).
11.2 Monthly payments
“EMA,” referenced below, means “estimated monthly amount.” Valuation requires
service of the plan in accordance with Federal Rule of Bankruptcy Procedure 7004.
Debtor proposes to pay personal property secured creditors the minimum EMA
listed below from the funds available to pay those claims, after the deduction of
Trustee fees. If the Trustee has sufficient funds, the Trustee may pay more than the
minimum EMA. If the Trustee has insufficient funds to pay the minimum EMA, the
Trustee may adjust the payment so long as the claim will be paid before plan
completion. Otherwise, the monthly payments specified below are minimum
amounts, and the actual amount may vary, depending on the amount of the allowed
claim.
           Case 19-20632        Doc# 7      Filed 03/31/19      Page 5 of 8
11.3 Interest
For each listed claim, the amount of the secured claim will be paid interest at the
Trustee’s discount rate in effect on the date the petition was filed, except for
secured tax claims, which will be paid interest at the applicable non-bankruptcy rate
pursuant to § 511. The interest rate specified in the plan is binding and supersedes
the terms stated in a proof of claim.
11.4 Pre-Confirmation Payments
If debtor proposes to make pre-confirmation payments, the amount stated below
will be paid by the Trustee each month as if the plan were confirmed and will
continue to be paid upon confirmation. Any pre-confirmation payments paid by the
Trustee will be credited against the allowed secured claim as though the plan had
been confirmed. To receive any pre-confirmation payment, a creditor must file a
claim that is allowed.
11.5 General Personal Property Secured Claims
Any non-governmental secured claim listed below (other than “910 car” loan
creditors and “one-year loan” creditors) will be paid the value of the collateral listed
below or the amount of the claim, whichever is less,
                                                 less unless otherwise specified in
“Non-Standard Provisions” (see Section 18). The value of collateral listed below
controls over a contrary amount set out in the proof of claim for a non-
governmental secured claim. For secured claims of governmental units, the
amount of a secured claim set out in an allowed proof of claim controls over a
contrary amount listed below. The portion of any allowed claim that exceeds the
amount of the secured claim will be treated as an unsecured claim.

                                                                              Minimum
         Creditor                Collateral           Debt        Value
                                                                                EMA

                             2004 Chevy
Loan Max                                          $1,200.00    $1,500.00     $30.00
                             Impala

Wells Fargo Dealer           2007 Chevy
                                                  $18,371.47 $15,000.00 $275.00
Services                     Tahoe

11.6 910 Car Loan Creditors: Each “910 car loan” creditor listed below will be paid
the amount of the debt owed, unless the creditor agrees to be paid less than the full
amount.

    Creditor             Collateral            Debt             Minimum EMA



11.7 One-Year Loan Creditors: Each “one-year loan” creditor listed below will be
paid the amount of the debt owed, unless the creditor agrees to be paid less than
the full amount.

    Creditor             Collateral            Debt             Minimum EMA




Section 12:     STUDENT LOAN OBLIGATIONS

Student loan debt will survive the bankruptcy and is excepted from discharge
unless debtor files an adversary proceeding to determine the dischargeability of
that debt and prevails on the merits.


           Case 19-20632        Doc# 7        Filed 03/31/19    Page 6 of 8
Section 13:     EXECUTORY CONTRACTS AND UNEXPIRED LEASES

Debtor assumes the executory contracts and unexpired leases listed below and will
pay directly to the respective creditor any pre-petition arrearage and post-petition
payments. All other executory contracts and unexpired leases are rejected.

    Creditor                         Description of Contract or Lease




Section 14:     GENERAL UNSECURED CREDITORS

General unsecured claims will be paid after all secured claims and all other
unsecured claims, including administrative, priority, and separate class claims, in
an amount not less than the amount those creditors would receive if the estate of
debtor were liquidated under chapter 7.


Section 15:     BEST INTEREST OF CREDITORS

Debtor represents that the property listed below would have the specified
liquidation value if it were administered in a chapter 7 case. [List property and
explain how the computation of the liquidation value was made, or attach a
separate document explaining computation.]
     a. Total liquidation value:
                          value $1,500.00
     b. Explanation of calculation:
                       calculation Value of Boat


Section 16:     VESTING

All property of the estate will vest in debtor
          at discharge or dismissal of the case, OR
          at confirmation.
[If neither box is checked, it will be deemed that vesting will occur at discharge or
dismissal of the case.]


Section 17:     SEPARATE CLASS CREDITORS

    None. [If neither box is checked, it will be deemed that no separate class
creditors exist. If there are no separate class creditors, the rest of Section 17 need
not be completed or reproduced.] OR
    The creditors listed below are separate class creditors:

                      Creditor                                      Debt




Section 18:     NON-STANDARD PROVISIONS

Any Non-Standard Provision placed elsewhere in the plan is void. To the extent a
Non-Standard Provision conflicts with any other plan provision, the Non-Standard
           Case 19-20632         Doc# 7     Filed 03/31/19     Page 7 of 8
Provision controls.
         This plan has no Non-Standard Provisions.
        This plan has Non-Standard Provisions [Specify section number and topic
     heading the Non-Standard Provision modifies or affects, if any.]: Section 11.5:
     Debtor is proposing to pay the lessor of the value or claim for the Chevy
     Tahoe and the Chevy Impala.


Debtor signatures (optional if plan signed by counsel)
Respectfully submitted:
/s/Ryan Patton
Ryan Patton
78155 KS
Patton Knipp Dean, LLC
12760 W 87th St Pkwy Ste 108
Lenexa, KS 66215
913-495-9998
888-720-1985
rpatton@pattonknipp.com
Attorney for Debtor


By filing this document, debtor, if not represented by an attorney, or the attorney for
debtor, certifies that the wording and order of the provisions in this Chapter 13 plan
are identical to those contained in the District of Kansas Local Form plan, other
than any provision included in Section 18, “Non-Standard Provisions.”
rev. 11.16.2017




          Case 19-20632        Doc# 7      Filed 03/31/19     Page 8 of 8
